Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15, and 17 – 21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 8, and 15 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 1 as the representative claim.
Claim 1 recites a method of pre-validation of a network configuration wherein network elements, such as switches and ports, are emulated and tested using protocol tests to validate the configuration of the emulated network elements. Claim 1 further recites assessing validity of the network configuration to implement the network configuration with physical elements.
Claim 1 is allowed over the prior art as claim 1 specifically requires wherein second physical network element emulators include leaf switch emulators that emulate the leaf switches and spine switch emulators that emulate the spine switches, and wherein first physical network element emulators include: physical port emulators of the leaf switch emulators to support testing of protocol communication with emulated hosts and physical port emulators of the spine switch emulators to support testing of protocol communication between the emulated leaf switches. The prior art, taken alone or in combination, fails to teach these claimed limitations within the inventive embodiment of Applicant’s claimed invention.
Thakkar et al. (US 2020/0067788 A1), hereinafter “Thakkar”, teaches generating a network test simulation including configuration information to test a network topology, simulating physical nodes and switches within the network topology, and monitoring behavior to determine results (Thakkar Paragraphs [0011 – 0017]). Thakkar fails to teach wherein the second physical network element emulators include leaf switch emulators that emulate the leaf switches and spine switch emulators that emulate the spine switches, and wherein the first physical network element emulators include: physical port emulators of the leaf switch emulators to support testing of protocol communication with 
Bali et al. (US 2018/0295045 A1), hereinafter “Bali”, teaches network assurance system which tests a workload across multiple elements in a network, and specifically testing communication paths between leaf and spine switches in a data center rack (Bali Paragraphs [0034 – 0036]). Bali fails to remedy the deficiencies of Thakkar and further fails to teach or suggest wherein the second physical network element emulators include leaf switch emulators that emulate the leaf switches and spine switch emulators that emulate the spine switches, and wherein the first physical network element emulators include: physical port emulators of the leaf switch emulators to support testing of protocol communication with emulated hosts and physical port emulators of the spine switch emulators to support testing of protocol communication between the emulated leaf switches.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2459                                                                                                                                                                                         
/MINH CHAU NGUYEN/               Primary Examiner, Art Unit 2459